Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 01/16/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 4, 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 recites wherein said device is a tubular sleeve having at least one toroidal balloon and further wherein said toroidal balloon is inflated to anchor said tubular sleeve in the hollow organ prior to, or following (c), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0034987 (Kennedy) in view of U.S. Patent Publication Number 2011/011817 (Gunderson et al.), U.S. Patent Publication Number 2001/0007954 (Shaolian et al.)
Regarding claims 1-3,  Kennedy discloses as shown in Figure 1 a method of treating a gastrointestinal tract comprising: (a) delivering into the gastrointestinal tract; see paragraph [0005]; a device (prosthesis 20, see paragraph [0030]) mounted one an elongated tube (catheter 4. See paragraph [0030]) having proximal and distal openings, said device being at least partially covered by a tubular cover (sleeve 12, see paragraph [0030]) being radially elastic; (b) retrieving said tubular cover into said elongated tube through said distal opening thereby uncovering said device. See paragraph [0032].
Kennedy fails disclose the cover is axially non-elastic and (c) pulling said elongated tube in a proximal direction to thereby deliver said device to the gastrointestinal tract.
Gunderson, from the same field of endeavor teaches a similar method using a similar r cover (membrane 416, 516, see paragraphs [0043], [0045]) as shown in Figures 6-8, fabricated from an elastic material in the form of an elastic polymer, used for the same purpose of covering an expandable prosthesis to be delivered in the body, where the cover is axially inelastic due to the presence of reinforcing members 436/536 which are non-elastic axial elements, wherein said tubular cover is fabricated from an elastic material having non-elastic axial elements, for the purpose of increasing pushability of the cover over the expandable prosthesis which helps the cover to remain properly placed over the expandable prosthesis. See paragraph [0043].
More specifically, the Office interprets Gunderson as disclosing the rolling member 16 is axially inelastic, because it discloses that sleeve 16 is reinforced with a coil (non-elastic element) which increases column strength and increases pushability. See paragraph [0043].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Kennedy by including the reinforcing members 436/536 disclosed by Gunderson in the flexible sleeve 12 or by substituting the flexible sleeve 12 disclosed Kennedy for the membrane 416, 516 disclosed by Gunderson, in order to increase pushability of the cover over the expandable prosthesis to help the cover to remain properly placed over the expandable prosthesis.
Shaolian, from the same field of endeavor teaches a similar method as shown in Figure 8, where the method includes pulling an elongated tube (core 30) in a proximal direction to thereby deliver said device to a tract, for the purpose of completing the procedure allowing the patient to heal and recover. See paragraph [0062].
To be clear, the Office interprets “direction to thereby deliver said device to a tract” as withdrawing the system 10 from the body because the device is necessarily delivered if it can longer be repositioned.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Kennedy by withdrawing catheter 4 out of the body after the sleeve 12 has completely exposed expandable prosthesis 20 in order to complete the procedure allowing the patient to heal and recover
Regarding claim 2, Kennedy discloses wherein said tubular cover is attached to an additional elongated tube (puller portion 26, see paragraph [0032]) positioned within said elongated tube and further wherein (b) is effected by pulling said additional elongated tube against said elongated tube.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0034987 (Kennedy) in view of U.S. Patent Publication Number 2011/011817 (Gunderson et al.), U.S. Patent Publication Number 2001/0007954 (Shaolian et al.)
 as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2011/0295288 (Khosrovaninenjad)
Regarding claim 6, Kennedy fails to disclose  wherein (a) is effected by delivering said device through said anal orifice.
Khosrovaninenjad, from a related field of endeavor teaches a similar method as shown in Figure 1 where delivery of device is effective through said anal orifice for the purpose of performing an anastomosis in the colon. See paragraph [0132] and abstract.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify method disclosed by Kennedy such that a) is effected by delivering said device through said anal orifice in order to perform an anastomosis in the colon.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2011/0034987 (Kennedy) in view of U.S. Patent Publication Number 2011/011817 (Gunderson et al.), U.S. Patent Publication Number 2001/0007954 (Shaolian et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2006/0030923 (Gunderson ‘923) 
Regarding claims 8-11, Kennedy fails to disclose a fluid conduit for delivering friction-reducing composition to a distal portion of said elongated tube, said conduit is removably attached to 
said elongated tube, wherein a distal opening of said fluid conduit is positioned such that said friction-reducing composition is delivered between said tubular cover and the device, wherein said friction-reducing is an oil or a water-based lubricant. 
Gunderson ‘923, from the same field of endeavor teaches a similar apparatus for delivery of a device as shown in Figure 1 with a similar elongate tube (sheath 40, see paragraph [0041]), wherein the apparatus includes a fluid conduit (fluid source 76, see paragraph [0039]) for delivering friction-reducing composition to a distal portion of said elongated tube, said conduit is removably attached to said elongated tube, wherein a distal opening of said fluid conduit is positioned such that said friction-reducing composition is delivered between said tubular cover (membrane 44, see paragraph [0041]) and the device when the device is mounted on said elongated tube, wherein said friction-reducing is an oil or a water-based lubricant (hydrogel, see paragraph [0041]), for the purpose delivering fluid to minimize friction between the tube and the cover. See paragraph [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Kennedy to attach the fluid source 76 disclosed by Gunderson ‘923 to elongate catheter 4, such that a fluid conduit for delivering friction-reducing composition to a distal portion of said elongated tube, said conduit is removably attached to 
said elongated tube, wherein a distal opening of said fluid conduit is positioned such that said friction-reducing composition is delivered between said tubular cover and the device, wherein said friction-reducing is an oil or a water-based lubricant, in order to deliver fluid to minimize friction between the tube and the cover.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0034987 (Kennedy) in view of U.S. Patent Publication Number 2011/011817 (Gunderson et al.), U.S. Patent Publication Number 2001/0007954 (Shaolian et al.)
 as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0048654 (Chumra)
Regarding claim 12, Kennedy fails to disclose  the device is fabricated from Silicone.
Chumra, from a related field of endeavor teaches a similar method as shown in Figure 3 where the device (stent) is fabricated from Silicone. See paragraph [0033].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify method disclosed by Kennedy by substituting the material of the device disclosed by Kennedy from the material of the device disclosed by Chumra because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2011/0034987 (Kennedy) in view of U.S. Patent Publication Number 2011/011817 (Gunderson et al.), U.S. Patent Publication Number 2001/0007954 (Shaolian et al.)
 as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2016/0074189 (Cummins)
Regarding claims 13, 14 Kennedy fails to disclose wherein said additional elongated tube is connected to handle having a safety mechanism for preventing said tubular cover from being pushed out once pulled into said elongated tube, wherein said safety mechanism is a ratchet mechanism.
Cummins, from the same field of endeavor teaches a similar method as shown in Figure 1, where an elongated tube is connected to a handle with a safety mechanism (ratchet mechanism, see paragraph [0027]) for the purpose of preventing inadvertent movement of a cover (sheath).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Kennedy to include the safety mechanism disclosed by Cummins such that said additional elongated tube is connected to handle having a safety mechanism for preventing said tubular cover from being pushed out once pulled into said elongated tube, wherein said safety mechanism is a ratchet mechanism in order to prevent inadvertent movement of the cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771